Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION



Priority

           Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. 



Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 8/20/2020 has been considered by the Examiner and made of record in the application file.


                                                                Double Patenting
            The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
           This is an obviousness-type double patenting rejection. 
           Claims 1 and 8 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 5 and 7 of patent No. 10778368.  
           Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 8 of the instant application recite or have 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



           Claims 1-14 are rejected under 35 U.S.C. 102 (a) 2 as being anticipated by Nam et al. (U.S. PG-Publication # 2019/0254024).


          Consider claims 1 and 8, Nam et al. clearly disclose a method for determining a slot format in a wireless communication system, the method performed by a user equipment (UE) and comprising: 
           receiving, from a network, slot format information informing a first slot format for a plurality of normal symbols in a time duration, wherein each of the plurality of normal symbols includes a normal cyclic prefix (CP) (par. 27 (uplink and downlink can be configured with different CP types (e.g., normal or extended CP), par. 28 (Each slot can include a plurality of symbols, where each symbol can be configured for either downlink, uplink, or flexible communications)), fig. 5 (502), par. 79 (a first slot format indicator can be received)), and 
           determining a second slot format for a plurality of extended symbols in the time duration based on the slot format information (fig. 7, par. 71 (when two downlink symbols in the normal CP slot format overlap a symbol in the extended CP slot format, the symbol in the extended CP slot format can be interpolated as a downlink symbol. For example, as shown at 702, when two uplink symbols in the normal CP slot format overlap a symbol in the extended CP slot format, the symbol in the extended CP slot format can be interpolated as an uplink symbol)), 
           wherein each of the plurality of extended symbols includes an extended CP, wherein a first subcarrier spacing (SCS) for the plurality of normal symbols is smaller than a second SCS for the plurality of extended symbols (par. 67 (the same subcarrier spacing (SCS) can be assumed to be configured for different CP types (e.g., .mu..sub.NCP=.mu..sub.ECP), but it can also be possible to configure different SCS for different CP types….)), 
           wherein based on an extended symbol of the plurality of extended symbols being overlapped with two normal symbols of the plurality of normal symbols in a time domain, the extended symbol is determined as a downlink symbol, an uplink symbol or a flexible symbol based on each of the two normal symbols being a downlink symbol, an uplink symbol or a flexible symbol (fig. 7 (700-710), par. 70 (when two downlink symbols in the normal CP slot format overlap a symbol in the extended CP slot format, the symbol in the extended CP slot format can be interpolated as a downlink symbol. For example, as shown at 702, when two uplink symbols in the normal CP slot format overlap a symbol in the extended CP slot format, the symbol in the extended CP slot format can be interpolated as an uplink symbol), par. 71 (when a downlink symbol and an adjacent flexible symbol in the normal CP slot format overlap a symbol in the extended CP slot format, the symbol in the extended CP slot format can be interpolated as a downlink symbol, as shown at 704, or a flexible symbol, as shown at 706. Similarly, for example, when an uplink symbol and an adjacent flexible symbol in the normal CP slot format overlap a symbol in the extended CP slot format, the symbol in the extended CP slot format can be interpolated as an uplink symbol, as shown at 708, or a flexible symbol, as shown at 710)), and 
          wherein based on the extended symbol being overlapped with a first normal symbol which is the downlink symbol and a second normal symbol which is the uplink symbol in a time domain, the extended symbol is determined as the flexible symbol (fig. 7 (712-716), par. 72 (when a downlink symbol and an adjacent uplink symbol in the normal CP slot format overlap a symbol in the extended CP slot format, the symbol in the extended CP slot format can be interpolated as a downlink symbol as shown at 712, an uplink symbol, as shown at 714, or a reserved symbol (e.g., where a reserved symbol can indicate any transmitting or receiving over the symbol is forbidden), as shown at 716); EN: A person skilled in the art can easily change the interpolation as a flexible symbol). 


          Consider claim 2, and as applied to claim 1 above,
                         claim 9, and as applied to claim 8 above, 
Nam et al. clearly disclose a method, wherein the first slot format informs that each of the plurality of normal symbols is the downlink symbol, the uplink symbol or the flexible symbol (par. 28 (Each slot can include a plurality of symbols, where each symbol can be configured for either downlink, uplink, or flexible communications)). 



          Consider claim 3, and as applied to claim 1 above,
                         claim 10, and as applied to claim 8 above,  
Nam et al. clearly disclose a method, wherein the second slot format informs that each of the plurality of extended symbols is the downlink symbol, the uplink symbol or the flexible symbol (par. 71 (when a downlink symbol and an adjacent flexible symbol in the normal CP slot format overlap a symbol in the extended CP slot format, the symbol in the extended CP slot format can be interpolated as a downlink symbol, as shown at 704, or a flexible symbol, as shown at 706. Similarly, for example, when an uplink symbol and an adjacent flexible symbol in the normal CP slot format overlap a symbol in the extended CP slot format, the symbol in the extended CP slot format can be interpolated as an uplink symbol, as shown at 708, or a flexible symbol, as shown at 710)). 


         Consider claim 4, and as applied to claim 1 above,
                         claim 11, and as applied to claim 8 above,  
Nam et al. clearly disclose a method, wherein based on both of the two normal symbols being the downlink symbol, the uplink symbol or the flexible symbol, the extended symbol is determines as the downlink symbol, the uplink symbol or the flexible symbol (par. 70 (when two downlink symbols in the normal CP slot format overlap a symbol in the extended CP slot format, the symbol in the extended CP slot format can be interpolated as a downlink symbol. For example, as shown at 702, when two uplink symbols in the normal CP slot format overlap a symbol in the extended CP slot format, the symbol in the extended CP slot format can be interpolated as an uplink symbol); EN: It would be obvious if both of the normal symbols are flexible symbols, the extended symbol will be a flexible symbol). 



          Consider claim 5, and as applied to claim 1 above,
                         claim 12, and as applied to claim 8 above,  
Nam et al. clearly disclose a method, wherein based on at least one of the two normal symbols being the flexible symbol, the flexible symbol is determined as the flexible symbol (fig. 7 (712-716), par. 72 (when a downlink symbol and an adjacent uplink symbol in the normal CP slot format overlap a symbol in the extended CP slot format, the symbol in the extended CP slot format can be interpolated as a downlink symbol as shown at 712, an uplink symbol, as shown at 714, or a reserved symbol (e.g., where a reserved symbol can indicate any transmitting or receiving over the symbol is forbidden), as shown at 716); EN: A person skilled in the art can easily change the interpolation as a flexible symbol). 



          Consider claim 6, and as applied to claim 1 above,
                         claim 13, and as applied to claim 8 above,  
Nam et al. clearly disclose a method, wherein the first slot format is one of a plurality of predetermined first slot formats (fig. 6, par. 21 (slot formats)). 


          Consider claim 7, and as applied to claim 1 above,
                         claim 14, and as applied to claim 8 above, 
Nam et al. clearly disclose a method, wherein based on a specific extended symbol of the plurality of extended symbols being totally included in a normal symbol of the plurality of normal symbols in a time domain, a symbol type of the specific extended symbol is determined as a symbol type of the normal symbol (fig. 6, par. 69 (An example is shown in FIG. 6, which illustrates slot formats 600, 610 for normal CP and corresponding slot formats 602, 612 for extended CP that may be defined as compatible with the slot formats 600, 610)). 







Conclusion

          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

           2017/0223702    Yin   


            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
November 23, 2021